To vacate an order setting aside a judgment on inquest.
Denied November 15, 1893, with costs.
Before judgment was taken defendant’s counsel had appeared before the coui’t and explained to the coui’t his failure to file an affidavit of merits, on the ground of his own illness, but the attorney for plaintiff insisted that delay was prejudicial, inasmuch as the defendant was disposing of his property, whereupon the court permitted plaintiff to take judgment, intimating that he would hear a motion to set aside same. The motion was after-wards made and the judgment vacated.